Name: Commission Regulation (EEC) No 3539/85 of 13 December 1985 concerning the stopping of fishing for mackerel by vessels flying the flag of Ireland
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 336/48 Official Journal of the European Communities 14. 12. 85 COMMISSION REGULATION (EEC) No 3539/85 of 13 December 1985 concerning the stopping of fishing for mackerel by vessels flying the flag of Ireland for this stock as from 10 December 1985 ; whereas it is therefore necessary to abide by that date, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having rgeard to Council Regulation (EEC) No 2057/82 by 29 June 1982 establishing certain control measures for fishing activities by vessels of the Member States ('), as amended by Regulation (EEC) No 1729/83 (2), and in particular Article 10 (3) thereof, Whereas Council Regulation (EEC) No 1 /85 of 19 December 1984, fixing, for certain fish stocks and groups of fish stocks, provisional total allowable catches for 1985 and certain conditions under which they may be fished (3), as last amended by Regulation (EEC) No 2756/85 (4), provides for mackerel quotas for 1985 ; Whereas, in order to ensure compliance with the provi ­ sions relating to the quantitiative limitations on catches of stocks subject to quotas, it is necessary for the Commis ­ sion to fix the date by which catches made by vessels flying the flag of a Member State are deemed to have exhausted the quota alloated ; Whereas, according to the information communicated to the Commission, catches of mackerel in the waters of ICES divisions II (excluding EC-zone), Vb (EC zone), VI , VII , VIII (EC zone), XII by vessels flying the flag of Ireland or registered in Ireland have reached the quota allocated for 1985 ; whereas Ireland has prohibited fishing HAS ADOPTED THIS REGULATION : Article 1 Catches of mackerel in the waters of ICES divisions II (excluding EC-zone), Vb (EC zone), VI, VII , VIII (EC zone), XII by vessels flying the flag of Ireland or regis ­ tered in Ireland are deemed to have exhausted the quota allocated to Ireland for 1985 . Fishing for mackerel in the waters of ICES divisions II (excluding EC-zone), Vb (EC-zone), VI, VII , VIII (EC zone), XII by vessels flying the flag of Ireland or regis ­ tered in Ireland is prohibited , as well as the retention on board, the transhipment and the landing of such stock captured by the abovementioned vessels after the date of application of this Regulation . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply with effect from 10 December 1985 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 13 December 1985 . For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 220, 29 . 7 . 1982, p. 1 . 0 OJ No L 169, 28 . 6 . 1983, p. 14 . (3) OJ No L 1 , 1 . 1 . 1985 , p. 1 . 4 OJ No L 259 , 1 . 10 . 1985, p. 68 .